HALE, District Judge.
This case comes before me upon appeal from the order of United States Commissioner Bradley, who found and adjudged that Chin Mun is a Chinese person and a subject of no other country than China. The commissioner accordingly ordered that Chin Mun be removed from the United States to the republic of China. From this order of deportation an appeal has been taken to this court. Pursuant to the holding of the Supreme Court in the case of Liu Hop Fong, 209 U. S. 453, 28 Sup. Ct. 576, 52 L. Ed. 888, there has been a trial de novo.
The appellant swears lie is 21 years old, and was born at Garden Alley, San Francisco; that he lived in San Francisco 12 years, and then came lo New York, where he lived 2 years; from New York lie came to Portland, and lived here about 3“ years; he then went to Waterville and lived a year; from Waterville he went to Lewiston, where be has lived until the present time. He has been given a rigid cross-examination. While some inconsistencies appear in his testimony, I tli ink they are not sufficient to materially affect it. The appellant was first' interviewed by a United States inspector; while his statements now are not absolutely the same as those he made before the inspector, they are not markedly inconsistent with those statements. The same inconsistencies do not appear which often appear in reference to such statements. The appellant is corroborated by Chin Tong You, who has lived in Portland 8 years; he testifies he knew Chin Mun’s father *800and mother in San Francisco; that he knew his father in China, at Si Kong village in the Sun King district. Fie says he knew the boy three days after he was born, while he himself was working for the boy’s father. The appellant is a man of unusually good appearance; he has lived many years in Lewiston, and has.borne a good character. From his testimony I am satisfied of the truthfulness of his statement. It is held in the case of Lee Yuen Sue v. U. S., 146 Fed. 670, 77 C. C. A. 96, that in proceedings for the deportation of a Chinaman, where he claims to be native-born, the burden of such fact is upon him. In the case before me, I think the appellant has met this burden; by a fair preponderance of the evidence he has induced the conviction in my mind that he is a native-born citizen.
The order of deportation is reversed.